 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                     NORTHERN DISTRICT OF CALIFORNIA
10                                   OAKLAND DIVISION
11
     AMELIA SALDANA, as trustee of the           CASE NO. 4:18-CV-01049-HSG
12   Saldana Revocable Family Trust and
     JOSE G. SALDANA, JR., trust
13   beneficiary,                                ORDER GRANTING PERMISSION
                                                 FOR U.S. BANK TO APPEAR
14                     Plaintiffs,               TELEPHONICALLY AT CASE
                                                 MANAGEMENT CONFERENCE
15    v.
                                                 Date: February 28, 2019
16   WELLS FARGO BANK, N.A.; THE                 Time: 2:00 p.m.
     BANK OF NEW YORK MELLON, f/k/a
17   THE BANK OF NEW YORK as Trustee             Ctrm.: 2 (4th Floor)
     for the WORLD SAVINGS REMIC 24,             Judge: Hon. Haywood S. Gilliam, Jr.
18   MORTGAGE PASS-THROUGH
     CERTIFICATES, SERIES 24 TRUST,              Action Filed: January 17, 2018
19   US BANK NATIONAL ASSOCIATION                Removed: February 16, 2018
     AS LEGAL TITLE TRUSTEE FOR
20   TRUMAN 2016 SC6 TITLE TRUST and
     DOES 1-100, inclusive,
21
                       Defendants.
22

23

24

25         After consideration of the request submitted by U.S. Bank, National

26   Association, as Legal Title Trustee for Truman 2016 SC6 Title Trust [Dkt. 50], and

27   good cause appearing, the Court permits defendant, U.S. Bank, National Association

28   as Legal Title Trustee for the Truman 2016 SC6 Title Trust, by and through its

                                             1
           ORDER GRANTING PERMISSION TO APPEAR TELEPHONICALLY AT CMC RE U.S. BANK
 1   counsel of record, to appear telephonically at the Case Management Conference set
 2   for February 28, 2019 at 2:00 p.m. Counsel shall contact CourtCall at (866) 582-6878
 3   to make arrangements for the telephonic appearance.
 4   IT IS SO ORDERED.
 5   Dated: February 12, 2019
 6
                                          HON. HAYWOOD S. GILLIAM JR.
                                          UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
            ORDER GRANTING PERMISSION TO APPEAR TELEPHONICALLY AT CMC RE U.S. BANK
